per curiam:
El apelante fue convicto de dos infrac-ciones a la sección 4 de la Ley Núm. 220 de 15 de mayo de 1948, 33 L.P.R.A. see. 1250, y sentenciado a ocho meses de cárcel en cada caso, para ser cumplidos en forma concurrente. En el alegato presentado no se particularizan los errores que se apuntan, pero del extenso análisis de la prueba y del seña-lamiento de aparentes contradicciones y supuestas manifesta-ciones inverosímiles del testimonio del agente encubierto, úni-co testigo de cargo, se deduce que se impugna la apreciación de la .prueba y el efecto legal de la misma considerado conjun-tamente con la duda razonable que favorece a todo acusado. Sin embargo, después de leer la transcripción, no encontra-mos razón de peso alguna para alterar la determinación del juez de instancia en su función de pesar la evidencia. Es *856posible que el testigo mencionado incurriera en algunas con-tradicciones en su testimonio, pero realmente ninguna es sus-tancial ni afecta fundamentalmente los hechos básicos que sostienen la convicción. Pueblo v. Seda, 82 D.P.R. 719 (1961), con. en 299 F.2d 576 (CA 1, 1962), cert. denegado 369 U.S. 904 (1962). 
En el curso de la declaración de un testigo de la defensa surgió que éste había prestado una declaración ante el fiscal. Se solicitó la entrega de esta declaración. El tribunal se negó a ello. La regla enunciada en Pueblo v. Ribas, 83 D.P.R. 386 (1961), se refiere a la entrega por el fiscal de las declaraciones dé los testigos de cargo. Véase también, Pueblo v. Díaz Díaz, 86 D.P.R. 558 (1962). Además, aparece del récord que la declaración no se relacionaba con el caso que se ventilaba, sino con otra acusación contra otra persona por infracción a la Ley de la Bolita.. Tampoco constituyó error esta actuación del tribunal.

Se confirmarán las sentencias dictadas por el Tribunal Superior, Sala de Aguadilla, en 7 de septiembre de 1961.